DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 08/16/2022.  Presently claims 1-8 are pending.  

Response to Arguments
Claim objections have been withdrawn based upon applicant’s amendments.  
Rejections based on 35 U.S.C. 112(b) have been withdrawn.
Applicant’s arguments, see page 4-5, with respect to the 112(f) interpretations are persuasive, and the 112(f) interpretations are withdrawn.
Applicant’s arguments, see pages 5-7, with respect to claim 1 have been fully considered and are not persuasive.  Applicant’s arguments and remarks are concerning distinctions between a hybrid manufacturing process and the manufacturing process of Giberson et al.  Examiner notes that claims 1-8 are directed to a component (i.e., product claims).  Although manufacturing limitations are recited within claim 1, such as “the at least one inner passage being formed by a first subtractive machining… the cut-out being manufactured by the first subtractive machining, and the at least one inner passage subsequently completed by a building up the blank”, these limitations render the claim as a product-by-process claim.  As shown in the prior art rejections below, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113.  Giberson et al. discloses all of the structural features of the product claim, and therein the claimed structure is anticipated by the structure disclosed in Giberson et al.
Applicant’s amendments necessitated a new ground of rejection under 35 U.S.C. 103 and this action has therefore been made final.      

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 11, change: “by a building up of the blank.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giberson (U.S. 5,573,374).
Regarding claim 1, Giberson discloses a component (impeller 1, Fig. 1) of a rotary machine (pump, Col. 2, lines 58-62) formed from a blank (blank, Col. 3, lines 38-40), the component comprising: 
a center (A, Fig. 1’ below); 
a boundary surface (B, Fig. 2’); and 
at least one inner passage (17) extending from the center (A) to the boundary surface (B) and being at least partly closed (as shown in Figs. 1-3, Col. 3, lines 1-10; passageways 17 are covered by shroud 15 and therein are at least partly closed), the at least one inner passage (17) being formed by a first subtractive machining in which a part of the at least one inner passage at least comprises an opening of the at least one inner passage (outlet opening C is an opening of the passageway 17, as shown in Fig. 1’, Col. 3, lines 1-10) into the boundary surface (outlet opening C extends to boundary surface B, as shown in Fig. 1’) as well as a cut-out in a top surface (in the top surface of the impeller 1, there is a cut-out, which is the inlet area 7, as shown in Fig. 1, Col. 3, lines 1-10), the cut-out being manufactured by the first subtractive machining, and the at least one inner passage subsequently completed by a building up the blank (Fig. 1 shows a completed built assembly with passageways 17 of the impeller 1).
The limitations “the at least one inner passage being formed by a first subtractive machining”, and “the cut-out being manufactured by the first subtractive machining, and the least one inner passage subsequently completed by a building up the blank” render the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113.

    PNG
    media_image1.png
    393
    409
    media_image1.png
    Greyscale

Fig. 1’

Regarding claim 2, Giberson discloses wherein the at least one inner passage (17) comprises a plurality of inner passages (i.e., passageways 17, Col. 3, lines 1-10), and adjacent passages of the plurality of inner passages are separated by a partition wall, the partition wall being a blade (blade structure 9 partitions the backplate 15 into a plurality of passageways 17, which is formed by inside surfaces 16, and the inside surfaces 26 of the shroud 25, Col. 3, lines 1-10).
Regarding claim 3, Giberson discloses wherein each of the adjacent passages of the plurality of inner passages are separated by a respective wall (i.e., adjacent passageways 17 are separated by blade structure 9 as shown in Fig. 2, wherein the pressure side (12) and suction side (14) of each blade structure 9 form the partition wall), a respective part of each respective inner passage of the plurality of inner passages is manufactured in the first subtractive machining, each respective part at least partially delimiting the opening of each respective inner passage into the boundary surface (i.e., parts of the partition wall formed by blade structure 9 delimit the opening “C”, Fig. 1’ of the passageway 17 into the boundary surface “B”) and partially delimiting an opening of the respective inner passage into a cut-out in the top surface (leading edges 11 of the blade structure 9 delimit the opening (i.e., inlet area 7, Fig. 1) into the passageway 17), and each partition wall is completed by the building up.
The limitations “a respective part of each respective inner passage of the plurality of inner passages is manufactured in the first subtractive machining” and “each partition wall is completed by the building up” render the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding claim 4, Giberson discloses wherein the component is an impeller (1) or a stator or a diffuser of a pump, of a turbine, of a compressor, of a compactor or of an expander (pump, Col. 2, lines 60-61).
Regarding claim 5, Giberson discloses wherein the component is an impeller (1) or a stator or a diffuser of the rotary machine (i.e., pump, Col. 2, lines 60-61).
Regarding claim 6, Giberson discloses wherein the at least one inner passage (17) extends from the center to the boundary surface (as shown in Fig. 1’, passage 17 extends from the center “A”, which is from the center of the impeller 1 to the boundary surface “B”), and is bound by at least one partition wall (i.e., blade structures 9 form the partition walls that enclose the passageway 17, Col. 3, lines 1-10), the at least one partition wall being completed only by the building up.
The limitation “the at least one partition wall being completed only by the building up” renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding claim 7, Giberson discloses wherein a start of the at least one passage is disposed at the center and is separated from a central opening by a ring body (the inner circular surface (“D”, Fig. 1’) of hub 3 of the impeller 1 is a ring body that separates the start of the passage (i.e., the start is located at inlet area 7 of the passage 17) from a central opening (i.e., the opening located at location “A”, Fig. 1’) as the inner circular surface “D” separates and partitions the passage 17 from opening into the center) in a completed state of the component (completed stated of the impeller 1 is shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Giberson (U.S. 5,573,374) in view of Tozzi et al. (US 2015/0017013 A1).
Regarding claim 8, the limitation “the building up the blank” renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113.  
Giberson et al. does not specifically disclose that the blank material is from a formless material or a neutral-shape material.
Tozzi et al. teaches of the manufacture of a turbomachine impeller, which is within the same field of endeavor as the claimed invention.  Specifically, Tozzi et al. teaches that the impeller (1, Fig. 1, [0003]) can be additively manufactured using powder material (i.e., formless material, [0005], [0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giberson et al. in view of Tozzi et al. by additively manufacturing the impeller disclosed in Giberson et al. using powdered (formless material) as taught by Tozzi et al. because additive manufacturing allows for the construction of complex components ([0005]), increases design flexibility, and results in a more cost-effective and efficient manufacturing process, as is well known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        10/06/2022